DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 21, 23, 25, 28, 30-31, 33, 35, 38, 40-50 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25, 28, 30-31, 35, 38, 40-41, 43-46, 48-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent Application Publication 2021/0051667; hereinafter Yang; with certified copies of foreign priority for documents dated 2/11/2018 and 2/14/2018 which are effectively filed before the present claimed invention).

Regarding claims 21 and 31 Yang discloses a method performed by a wireless transmit/receive unit (WTRU) and a WTRU, comprising:
a processor (fig. 13, processor 1310);
a receiver (fig. 13, RF unit 1301), wherein the receiver is configured to
receiving a physical downlink control channel (PDCCH) transmission on a first carrier (paragraphs 0053, 0170-0172; wherein the terminal receives a PDCCH transmitted in a first BWP of a first carrier (the carrier comprises the plurality of BWPs as per paragraph 0003)), the PDCCH transmission including scheduling information for receiving physical downlink shared channel (PDSCH) transmissions including an indication of a carrier for receiving PDSCH transmissions (paragraphs 0068, 0075; wherein the DCI carried on the PDCCH, schedules the data channel location on the carrier);
on a condition that a PDSCH scheduling offset is less than a threshold and on a condition that the carrier for receiving PDSCH transmissions is the same as the first carrier, determining one or more quasi co-located (QCL) parameters based on a control resource set (CORESET) with a lowest CORESET identity (ID) in a bandwidth part (BWP) where the PDSCH transmissions are scheduled (paragraphs 0077-0101; wherein when scheduling offset is smaller or equal to a threshold (pp. 0088, 0090), and the carrier is the same (pp.0060, 0081, same beam, no SSB change, thus not requiring new access to a new cell or carrier), QCL parameters are indicated of a control channel in the CORESET with the lowest identification (pp. 0077, 0088, 0099, 0101)); and
receiving a PDSCH transmission using the determined one or more QCL parameters (paragraphs 0080-0085; the PDSCH is received according to TCI/QCL).
Regarding claims 25 and 35 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein multiple BWPs are associated with the carrier for receiving the PDSCH transmissions and the BWP where the PDSCH transmissions are scheduled is an active BWP (the carrier comprises the plurality of BWPs as per paragraph 0003; paragraphs 0056, 0067-0070; 0088-0091; active BWP or current BWP).
Regarding claims 28 and 38 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein the PDSCH scheduling offset comprises at least one of: timing offset, slot offset, subframe offset, symbol offset, subcarrier offset, resource block (RB) offset, or BWP offset (paragraph 0089; BWP offset).
Regarding claims 30 and 40 Yang discloses the method of claim 21 and the WTRU of claim 31, wherein the one or more QCL parameters include spatial reception (Rx) parameters (paragraphs 0085-0087; spatial QCL).
Regarding claims 41 and 46 Yang discloses a method performed by a wireless transmit/receive unit (WTRU) and a WTRU, comprising:
a processor (fig. 13, processor 1310);
a receiver (fig. 13, RF unit 1301), wherein the receiver is configured to
receiving a physical downlink control channel (PDCCH) transmission on a first carrier (paragraphs 0053, 0170-0172; wherein the terminal receives a PDCCH transmitted in a first BWP of a first carrier (the carrier comprises the plurality of BWPs as per paragraph 0003)), the PDCCH transmission including scheduling information for receiving physical downlink shared channel (PDSCH) transmissions including an indication of a carrier for receiving PDSCH transmissions (paragraphs 0068, 0075; wherein the DCI carried on the PDCCH, schedules the data channel location on the carrier);
on a condition that a PDSCH scheduling offset is less than a threshold and on a condition that the carrier for receiving PDSCH transmissions is different from the first carrier, determining one or more quasi co-located (QCL) parameters based on a lowest transmission configuration indication (TCI) state configured for receiving PDSCH transmissions in a bandwidth part (BWP) where the PDSCH transmissions are scheduled (paragraphs 0090-0105; wherein when scheduling offset is smaller or equal to a threshold (pp. 0088, 0090), and the carrier changes (pp.0076, 0103, new SSB, thus UE moves to new cell or carrier), QCL parameters are indicated of a control channel in the CORESET with the lowest TCI state (pp. 0077, 0088, 0099, 0101)); and
receiving a PDSCH transmission using the determined one or more QCL parameters (paragraphs 0080-0085; the PDSCH is received according to TCI/QCL).
Regarding claims 43 and 48 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein multiple BWPs are associated with the carrier for receiving PDSCH transmissions and the BWP where the PDSCH transmissions are scheduled is an active BWP (the carrier comprises the plurality of BWPs as per paragraph 0003; paragraphs 0056, 0067-0070; 0088-0091; active BWP or current BWP).
Regarding claims 44 and 49 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein the PDSCH scheduling offset comprises at least one of: timing offset, slot offset, subframe offset, symbol offset, subcarrier offset, resource block (RB) offset, or BWP offset (paragraph 0089; BWP offset).
Regarding claims 45 and 50 Yang discloses the method of claim 41 and the WTRU of claim 46, wherein the one or more QCL parameters include spatial reception (Rx) parameters (paragraphs 0085-0087; spatial QCL).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 33, 42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. (US Patent Application Publication 2019/0174466; hereinafter Zhang).
Regarding claims 23 and 33 Yang discloses the method of claim 21 and the WTRU of claim 31. Yang does not explicitly disclose, but Zhang in the same field of endeavor discloses wherein the threshold is determined based on one of: a subcarrier spacing of the BWP where the PDSCH transmissions are scheduled, or a subcarrier spacing of an active BWP of the PDCCH (paragraphs 0085-0087; wherein the slot offset k is based on subcarrier spacing). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Yang with the teachings of Zhang in order to increase data transmission accuracy (Yang: paragraph 0003).
Regarding claims 42 and 47 Yang discloses the method of claim 41 and the WTRU of claim 46. Yang does not explicitly disclose, but Zhang in the same field of endeavor discloses wherein the threshold is determined based on one of: a subcarrier spacing of the BWP where the PDSCH transmissions are scheduled, or a subcarrier spacing of an active BWP of the PDCCH (paragraphs 0085-0087; wherein the slot offset k is based on subcarrier spacing). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Yang with the teachings of Zhang in order to increase data transmission accuracy (Yang: paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0261405 to Ang et al. – that discloses scheduling information in the DCI may include a k0 value, which may indicate a scheduling delay indicating a quantity of slots in which a PDSCH may arrive after receiving a control channel 305. As illustrated in FIG. 3, the value of k0 is shown to be equal to 1, indicating a scheduling delay of one slot between the control channel 305 and the corresponding PDSCH. For example, control channel 305-b, corresponding to slot.sub.n+1, may not provide a downlink grant, and thus the region 310 may be suitable for a period of sleep or microsleep by the UE 115. Control channel 305-c, corresponding to slot.sub.n+2, may provide a downlink grant including, for example, a BWP ID having a value of 1, indicating a narrow BWP for the data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466